Per Curiam:
The contract, in this case, was executed by the deed and contract between Bernard McLaughlin and wife and the defendant, John D. Collins. As a consideration for the deed, Collins was to perform certain things, McLaughlin reserving the possession during his lifetime. What Collius was to do appears by the agreement bearing even date with the deed. It was as follows:
“And the said John D. Collins hereby further agrees that he will continue to live with and labor for the said Bernard McLaughlin for and during the time of his natural life, take care of him and Julia, his wife, in old age or sickness, and in all respects perform his duty towards them as a son; that after the death of the said Bernard McLaughlin he will pay or cause to be paid unto the said Julia McLaughlin the annual sum of fifty dollars, or pay to her the value thereof in grain at market price.and in sickness or old age to pay to her such further sum as may be necessary for her comfortable maintenance and support, or.to furnish the said Julia McLaughlin with a comfortable room in the dwelling-house of the said Bernard McLaughlin, together with comfortable wearing apparel, fuel, attendance, board at his own table, and in all respects furnish her with a comfortable and proper maintenance in health, sickness and old age, and at her death bury her in a decent and Christianlike manner, and sot up a suitable tombstone at her grave.”
Agreements of this kind are quite common and they frequently lead to litigation. This case is no exception to the rule. After the death of Bernard McLaughlin, and during the lifetime of his widow, the collateral heirs of the former brought this action of ejectment against Collins, to recover the possession of the premises conveyed by the deed before mentioned. They allege that Collins did not keep his covenants, and that therefore, the heirs of McLaughlin have a right of entry for condition broken. It may well be questioned whether their remedy, if any, is not by suit upon the covenants contained in the agreement. But we decide this case upon other grounds. Neither McLaughlin in his lifetime, nor his widow since his death, has made any complaint of the breach of any of the covenants to be performed by Collins. The widow is still liv*204ing with and cared for by him, as stipulated in the agreement. She makes no complaint; on the contrary, she is entirely satisfied with her treatment, and with the manner in which Collins has kept and is keeping his covenants.' Under such circumstances, it is difficult to see what standing the collateral heirs of Bernard McLaughlin have to meddle in this matter. It is not the case of the grant of an estate upon condition, with the condition unperformed. On the contrary, if we concede it to be an estate upon condition, the condition has been performed in a manner entirely satisfactory to the only parties interested therein.
Judgment affirmed.